MEMORANDUM **
Felix Torres, Jr. appeals pro se the district court’s dismissal without leave to amend of his 42 U.S.C. § 1983 and Americans with Disabilities Act action alleging the California Supreme Court and California State Bar discriminated against him on the basis of race and disability during attorney disciplinary proceedings. We review de novo dismissal for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order). We have jurisdiction pursuant to 28 U.S.C. § 1291 and we affirm.
Despite Torres’s attempt to plead his action on behalf of all disabled attorneys *650and attorneys of color, he is in effect challenging the result of his individual disciplinary hearing as he did in his previous federal action dismissed for lack of subject matter jurisdiction. See Worldwide Church of God v. McNair, 805 F.2d 888, 891-92 (9th Cir.1986) (pursuant to the Rooker-Feldman doctrine, federal district courts lack jurisdiction to review constitutional claims that are inextricably intertwined with a state court decision denying an application for bar admission); Costantini v. Trans World Airlines, 681 F.2d 1199, 1201-02 (9th Cir.1982). For this reason, Torres’s action was properly dismissed without leave to amend because its defect is incurable. See Cato v. United States, 70 F.3d 1103, 1106 (9th Cir.1995).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.